Citation Nr: 0912065	
Decision Date: 04/01/09    Archive Date: 04/10/09

DOCKET NO.  06-33 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for chronic pain 
syndrome.  

2.  Entitlement to a permanent 60 percent evaluation for 
lumbar disc syndrome associated with erectile dysfunction, 
left sciatica, spina bifida occulta, and arthritis, including 
whether the reduction from 60 percent to 40 percent, 
effective January 8, 2008, was proper.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from December 1971 to April 
1972. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which denied entitlement to service 
connection for chronic pain syndrome and denied entitlement 
to permanent and total disability status for his lumbar spine 
condition.  

In December 2008, the Veteran testified at a video-conference 
hearing before the undersigned Acting Veterans Law Judge.  A 
transcript of this hearing has been associated with the 
claims folder.


FINDINGS OF FACT

1.  Service connection is already in effect for chronic pain 
syndrome as a manifestation of lumbar disc syndrome 
associated with erectile dysfunction, left sciatica, spina 
bifida occulta, and arthritis. 

2.  In an October 2005 rating decision, the RO increased the 
evaluation of the Veteran's service-connected lumbar spine 
condition from 40 percent to 60 percent disabling, effective 
March 13, 2003.

3.  In a September 2008 rating decision, the RO reduced the 
evaluation of the Veteran's service-connected lumbar spine 
condition to 40 percent disabling, effective January 8, 2008.

4.  In its September 2008 rating decision, the RO did not 
consider the pertinent regulations governing the reduction of 
the evaluation of a service-connected disability that had 
been in effect for less than five years, nor did the RO 
comply with the predetermination procedures required for 
rating reductions.

5.  The RO's October 2005 award of a 60 percent disability 
rating for lumbar disc syndrome associated with erectile 
dysfunction, left sciatica, spina bifida occulta, and 
arthritis, to include providing for a future VA examination 
to assess its severity, was in accordance with VA statutes 
and regulations.  


CONCLUSIONS OF LAW

1.  There being no justiciable case or controversy, the 
Veteran's claim of service connection for chronic pain 
syndrome is dismissed.  38 U.S.C.A. § 7105 (West 2002).

2.  The RO's September 2008 reduction of evaluation for the 
Veteran's service-connected lumbar spine condition from 60 
percent to 40 percent, without compliance with the 
requirements set forth in 38 C.F.R. §§ 3.105 and 3.344 
renders the reduction void ab initio.  Kitchens v. Brown, 7 
Vet. App. 320 (1995).

3.  Restoration of the 60 percent rating assigned for the 
Veteran's service-connected lumbar spine condition is 
warranted.  38 U.S.C.A. §§ 1155, 7104 (West 2002); 38 C.F.R. 
§§ 3.344(a) and (b) (2008).

4.  There is no legal basis for the assignment of a permanent 
60 percent rating evaluation for service-connected lumbar 
disc syndrome associated with erectile dysfunction, left 
sciatica, spina bifida occulta, and arthritis.  38 U.S.C.A. 
§§ 501, 1155 (West 2002); 38 C.F.R. §§ 3.327, 3.344, 3.951(b) 
(2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) impose specific notice requirements on VA.  (codified 
in pertinent part at 38 U.S.C.A § 5103, 5103A (West 2002)).  
As to the Veteran's chronic pain syndrome, because service 
connection is already in effect for this condition, VA has no 
notice or duty to assist obligations.  In regard to 
restoration of the Veteran's disability rating, given the 
favorable action taken below, no further assistance by VA is 
required.  Finally, with regard to the Veteran's claim for a 
permanent 60 percent rating for his service-connected lumbar 
spine condition, the Board notes that the Court has held that 
the statutory and regulatory provisions pertaining to VA's 
duty to notify and assist do not apply to a claim if 
resolution of that claim is based on statutory 
interpretation, rather than consideration of the factual 
evidence. See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001).

II.  Service Connection for Chronic Pain Syndrome

The Veteran is service connected for lumbar disc syndrome 
associated with erectile dysfunction, left sciatica, spina 
bifida occulta, and arthritis.  His current 60 percent 
disability evaluation for this condition contemplates pain, 
including the chronic pain syndrome described in the evidence 
of record, which has been attributed to his lumbar spine 
condition.  As such, he is not entitled to a separate rating 
for chromic pain syndrome and this issue is thus moot as the 
benefit sought on appeal is already in effect.  See Baughman 
v. Derwinski, 1 Vet. App. 563, 566 (1991).  

III.  Reduction

The Veteran contends, in essence, that the disability rating 
for his lumbar spine condition was improperly reduced.  By 
way of history, the Veteran was initially granted service 
connection for lumbar disc syndrome associated with erectile 
dysfunction, left sciatica, spina bifida occulta, and 
arthritis, in August 1972 and was assigned a 40 percent 
disability rating effective April 5, 1972.  Subsequently, in 
an October 2005 rating decision, the RO increased the 
Veteran's disability rating for this condition to 60 percent, 
effective March 13, 2003, based on the statements of a VA 
physician in a June 2004 letter.  This letter indicated that 
the Veteran had regular flare-ups of back pain which required 
periods of curtailed activities and 3 to 4 hours of bed rest 
a day, intermittent use of a back brace, and use of major 
narcotics for pain, and that the Veteran had unfavorable 
ankylosis.  As will be described in greater detail below, 
this disability rating was subsequently reduced back to 40 
percent in a September 2008 rating decision.  

Congress has provided that a Veteran's disability will not be 
reduced unless an improvement in the disability is shown to 
have occurred.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.344.  When 
an RO reduces a rating without following the applicable 
regulations, the reduction is void ab initio. Greyzck v. 
West, 12 Vet. App. 288, 292 (1999).

The provisions of 38 C.F.R. § 3.105(e) allow for the 
reduction in evaluation of a service-connected disability 
when warranted by the evidence, but only after following 
certain procedural guidelines.  First, there must be a rating 
action proposing the reduction and giving the Veteran 60 days 
to submit additional evidence and to request a 
predetermination hearing.  This notice must set forth all 
material facts and the reasons for the proposed reduction.  
If the Veteran does not request a hearing, and a reduction is 
considered to still be warranted following consideration of 
any additional evidence submitted, a rating action will be 
taken to effectuate the reduction.  38 C.F.R. § 3.105(e), 
(i)(2).  The effective date of the reduction will be the last 
day of the month in which a 60-day period from the date of 
notice to the Veteran expires. 38 C.F.R. § 3.105(e), 
(i)(2)(i).

In this case, the Veteran's disability rating was reduced in 
a September 2008 rating decision, with a retroactive 
effective date of January 8, 2008.  Because the 60 percent 
rating had been in effect since only March 13, 2003, the 60 
percent rating was in effect for less than 5 years.  
Accordingly, the provisions of 38 C.F.R. § 3.344(a) and (b) 
do not apply in this case.  As regards disability ratings in 
effect for less than 5 years, an adequate reexamination that 
discloses improvement in the condition will warrant a 
reduction in rating.  See 38 C.F.R. § 3.344(c). 

In considering the propriety of a reduction, the Board must 
focus on the evidence of record available to the RO at the 
time the reduction was effectuated, although post-reduction 
medical evidence may be considered for the limited purpose of 
determining whether the condition has demonstrated actual 
improvement.  See Dofflemyer, 2 Vet. App. at 281-82.  Care 
must be taken, however, to ensure that a change in an 
examiner's evaluation reflects an actual change in the 
Veteran's condition, and not merely a difference in the 
thoroughness of the examination or in descriptive terms, when 
viewed in relation to the prior disability history.  In 
addition, it must be determined that an improvement in a 
disability has actually occurred, and that such improvement 
actually reflects an improvement in the Veteran's ability to 
function under the ordinary conditions of life and work.  See 
38 C.F.R. §§ 4.1, 4.2, 4.13 (2007); see also Brown v. Brown, 
5 Vet. App. 413, 420-22 (1993); Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991).

In this case, the RO's reduction of the Veteran's rating was 
based on a January 2008 VA examination report and VA 
treatment records dated from October 2006 to December 2007.  
The January 2008 examiner indicated that, while the Veteran 
had daily symptoms, he had no recent incapacitating episodes 
with prescribed bed rest.  The examiner also provided range 
of motion measurements for the lumbar spine, indicating that 
the Veteran did not have ankylosis.  Finally, x-rays taken 
during the examination revealed no additional loss of 
vertebral height or significant intervertebral space 
narrowing, although there were mild degenerative changes.  
The VA treatment records also indicated that the Veteran had 
no recent prescribed bed rest and no ankylosis of the lumbar 
spine.  

Under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5243, a 60 
percent rating requires incapacitating episodes having a 
total duration of at least 6 weeks during the past 12 months. 
38 C.F.R. § 4.71a, DC 5243.  An incapacitating episode is a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician. 38 C.F.R. § 4.71a, Formula for 
Rating Incapacitating Episodes, Note (1).   In this case, the 
RO reduced the Veteran's rating based on clinical findings 
that the Veteran had no prescribed bed rest in the past two 
year period. 

As noted above, the rating for the disability under 
consideration was in effect for less than 5 years.  Hence, 
the provisions of 38 C.F.R. § 3.344(c) are for application.  
However, the September 2008 rating decision that reduced the 
rating and the corresponding September 2008 supplemental 
statement of the case (SSOC), reflect that the RO failed to 
consider or provide notice of, the provisions of 38 C.F.R. § 
3.344.  The RO did not address whether an improvement in the 
disability actually occurred, or that such improvement 
actually reflects an improvement in the Veteran's ability to 
function under the ordinary conditions of life and work.  See 
38 C.F.R. §§ 4.1, 4.2, 4.13; see also Brown, 5 Vet. App. at 
420-22; Schafrath, 1 Vet. App. at 594.  Further, the 
September 2008 SSOC does not include a citation to, or 
discussion of, 38 C.F.R. § 3.344.

Moreover, the Veteran never received a rating action 
proposing a reduction and setting forth the reasons for the 
proposed reduction.  Rather, he only received a September 
2008 SSOC indicating that the evidence of record no longer 
supported a 60 percent disability rating for his lumbar spine 
condition.  Subsequently, 7 days later, the Veteran was sent 
notice of the final action reducing his benefits for a lumbar 
spine disability from 60 to 40 percent disabling, and 
retroactively reducing his benefits, rather than becoming 
effective the last day of the month in which a 60-day period 
from the date of notice to the Veteran expires.  As such, the 
RO did not follow the guidelines set out in 38 C.F.R. § 3.105 
for effectuating a rating reduction, as described above.  

Accordingly, the 60 percent rating assigned for the Veteran's 
lumbar disc syndrome associated with erectile dysfunction, 
left sciatica, spina bifida occulta, and arthritis under 38 
C.F.R. § 4.71a, DC 5243, must be restored, effective January 
8, 2008.  Given the outcome warranted in light of these 
procedural defects, the Board need not address and makes no 
assertions regarding, the actual merits of the reduction.   
However, the Board notes that if a reduction is warranted by 
the evidence, such reduction must be undertaken following the 
guidelines of 38 C.F.R. §§ 3.105 and 3.344.   


IV.   Permanency

The Veteran has argued that, because his lumbar spine 
disability has not improved, he is entitled to maintain a 
permanent 60 percent rating for this condition.  The Veteran 
essentially contends that, because VA physicians have 
reportedly stated that his back condition is permanent and 
that no improvement is likely, but is instead more likely to 
get worse, he should not have to attend any future 
examinations for this condition and his 80 percent combined 
disability rating should be considered permanent.  The 
Veteran also contends that he need not be considered totally 
disabled in order for his conditions to be considered 
permanent; but rather, he should be entitled to achieve 
permanent status because there is little or no likelihood 
that his condition will improve.  

Rating agencies are to handle cases affected by changes in 
medical findings or diagnosis so as to produce the greatest 
degree of stability of disability evaluations consistent with 
the VA laws and regulations. 38 C.F.R. § 3.344 (2008).  
However, when a disability has not become stabilized or is 
likely to improve, re-examination, and, if necessary, 
reevaluation of the assigned disability rating is warranted.  
Id.

Re-examination will be requested whenever VA determines that 
there is a need to verify either the continued existence or 
the current severity of a disability. See 38 C.F.R. § 
3.327(a) (2008).  Generally, reexaminations are required if 
it is likely that a disability has improved, if the evidence 
indicates that there has been a material change in a 
disability, or if the current rating may be incorrect.  Id.  
Following the initial VA examination or other scheduled 
examination, any reexamination determined to be in order will 
be scheduled within not less than two years and not more than 
5 years.  Id.  No periodic future examinations will be 
requested where, 1) the disability is established as static, 
2) the findings and symptoms are shown by examination to have 
persisted without material improvement for a period of 5 
years or more, 3) the disability from disease is permanent in 
character and of such nature that there is no likelihood of 
improvement, 4) the Veteran is over 55 years of age, except 
under unusual circumstances, 5) the rating is a prescribed 
scheduled minimum rating, or 6) a combined disability rating 
evaluation would not be affected if the future examination 
should result in reduced evaluation for one or more 
conditions.  See 38 C.F.R. § 3.327(b) (2008).  However, none 
of the above guidelines are to be construed as limiting VA's 
authority to request reexaminations, or periods of hospital 
observation, at any time in order to ensure that disabilities 
are accurately rated. 38 C.F.R. § 3.327(a) (2008).

Initially, the Board observes that the currently assigned 60 
percent disability has been in effect for less than 20 years; 
thus, it has not reached protected status.  See 38 C.F.R. § 
3.951(b) (2008).   Additionally, the Board notes that, in the 
October 2005 rating decision in which the RO increased the 
Veteran's disability rating for his service-connected lumbar 
spine condition from 40 percent to 60 percent disabling, the 
RO indicated that a future examination was necessary in May 
2007.  At the time of the October 2005 rating decision, the 
Veteran's most recent VA examination was dated in May 2005.  

In this case, VA was permitted to request periodic future 
examinations of the Veteran's lumbar spine condition.  First, 
the Veteran's back disability had not been established as 
static; but rather, as noted above, in granting an increase 
in the disability rating for this condition in October 2005, 
the RO determined that a re-examination should be scheduled 
by May 2007 to determine if there was a change in 
symptomatology.  Additionally, because the 60 percent rating 
had only been in effect for 3 years at the time of the July 
2006 rating decision, which denied entitlement to permanent 
status, there is no evidence that the Veteran's symptoms had 
persisted without material improvement over a period of 5 or 
more years.  Further, the Veteran was not over 55 years of 
age at the time of the July 2006 rating decision, the 60 
percent disability rating was not a prescribed minimum 
rating, and his combined disability rating evaluation would 
be affected if the future examination should result in 
reduced evaluation for one or more conditions.  

Finally, with regard to possible improvement of the Veteran's 
symptomatology, the preponderance of the evidence does not 
show that the Veteran's disability is of such nature that 
there is no likelihood of improvement.  Rather, VA treatment 
records reveal that the Veteran has not been prescribed bed 
rest or been noted to have any incapacitating episodes since 
April 2006, was noted to have no limitation of mobility in 
September 2007, and on his January 2008 VA examination, was 
noted to have flexion of 0 to 30 degrees, extension to 25 
degrees, right and left lateral flexion of 20 degrees, and 
right rotation to 30 degrees, indicating that there was no 
unfavorable ankylosis.  Compared with the symptomatology 
described in a June 2004 letter from a VA physician, which 
indicated that the Veteran had unfavorable ankylosis and 
regular flare-ups of back pain which required periods of 
curtailed activities and 3 to 4 hours of bed rest a day, 
intermittent use of a back brace, and use of major narcotics 
for pain, the symptomatology described in his recent VA 
treatment records and VA examination report indicate that the 
condition may have improved.   

Moreover, even if the symptomatology of the Veteran's 
disability is considered static, it is within VA's purview to 
schedule another VA examination to assess the current 
severity of the disability.  See 38 C.F.R. §§ 3.327.  
Accordingly, the claim for permanency of the currently 
assigned 60 percent rating for lumbar disc syndrome 
associated with erectile dysfunction, left sciatica, spina 
bifida occulta, and arthritis, must be denied as a matter of 
law.  See 38 C.F.R. §§ 3.327, 3.344, 3.951(b).

ORDER

Service connection for chronic pain syndrome is denied. 

As the September 2008 reduction of the 60 percent rating for 
lumbar disc syndrome associated with erectile dysfunction, 
left sciatica, spina bifida occulta, and arthritis, was in 
error, restoration of the 60 percent rating for this 
disability, effective January 8, 2008, is granted.
 
A permanent 60 percent disability rating for service-
connected lumbar disc syndrome associated with erectile 
dysfunction, left sciatica, spina bifida occulta, and 
arthritis, is denied.  

____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


